PER CURIAM.
The State of Florida has filed a petition for writ of certiorari to review a trial court order quashing a jury panel. We deny the petition for certiorari review pursuant to the holding in Taylor v. Louisiana, 419 U.S. 522, 95 S.Ct. 692, 42 L.Ed.2d 690 (1975), because the appendix to the petition does not indicate an absence of proof presented to the trial court that the excluded groups would impart a distinct flavor and quality to the jury deliberative process.
Accordingly, the petition for writ of cer-tiorari is denied.
JOANOS, ALLEN and DAVIS, JJ„ CONCUR.